                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

RICHARD BILIK,                                    )
                                                  )
               Plaintiff,                         )
                                                  )           No. 12-cv-04532
       v.                                         )
                                                  )           Judge Andrea R. Wood
MARCUS HARDY, et al.,                             )
                                                  )
               Defendants.                        )

                            MEMORANDUM OPINION AND ORDER

       Plaintiff Richard Bilik is an inmate in the custody of the Illinois Department of

Corrections. This lawsuit concerns two medical issues Bilik has suffered since he has been

incarcerated: first, he suffered a Methicillin-Resistant Staphylococcus Aureus (“MRSA”)

infection while incarcerated at Stateville Correctional Center (“Stateville”); and later, during his

incarceration at Menard Correctional Center (“Menard”), he experienced the regrowth of a cyst on

his cranium that caused him substantial pain. Bilik claims he did not receive constitutionally-

sufficient medical treatment for either condition. As a result, he has brought the present action

under 42 U.S.C. § 1983 against various officials at Stateville and Menard for their deliberate

indifference to his medical needs in violation of the Eighth and Fourteenth Amendments. Now

before the Court are five motions to dismiss the Third Amended Complaint (“TAC”) for failure to

state a claim pursuant to Federal Rule of Civil Procedure 12(b)(6). Three Stateville nurses

(Defendants Stacey Keagle, Gary Drop, and Athena Rossiter Raheem),1 and one Menard sergeant

(Defendant David Fedderke) have each filed his or her own individual motion to dismiss. (Dkt.

Nos. 194, 205, 217, 225.) In addition, the remaining Defendants (with one exception) have filed a
1
 In the TAC, Raheem is named as Anthena Rossiter but in her motion to dismiss she goes by Athena
Rossiter Raheem. This Court refers to her by what is presumably her correct and preferred name.
consolidated motion to dismiss. (Dkt. No. 210.) For the reasons that follow, the motions filed by

Keagle, Drop, Raheem, and Fedderke are all denied, while the consolidated motion is granted in

part and denied in part.

                                               BACKGROUND

          For the purposes of the motions to dismiss, the Court accepts all well-pleaded facts in the

TAC as true and views the facts in the light most favorable to Bilik as the non-moving party.

Killingsworth v. HSBC Bank Nev., N.A., 507 F.3d 614, 618 (7th Cir. 2007).

          At all relevant times, Bilik was an inmate incarcerated in facilities run by the Illinois

Department of Corrections. (TAC ¶ 1, Dkt. No. 182.) On June 9, 2010, while incarcerated at

Stateville, Bilik developed a MRSA infection on his face. (Id. ¶ 3.) The infection caused

substantial swelling on Bilik’s face that was plainly visible to anyone who saw him. (Id. ¶ 5.) In

addition, Bilik suffered extreme pain that frequently caused him to weep and rendered him unable

to eat or sleep. (Id.) Every time a correctional officer or nurse visited his cell tier, Bilik cried out

for medical assistance. (Id. ¶ 6.) Yet, each and every time, his pleas were ignored. (Id. ¶ 7.)

Consequently, Bilik was left in agony from the untreated MRSA infection for a week. (Id.) Only

after Bilik was transferred to a different prison on June 16, 2010 did he receive appropriate

medical care. (Id. ¶¶ 7, 18.)

          Later, while incarcerated at the Cook County Jail, Bilik underwent surgery to remove a

large cyst on his cranial vertex.2 (Id. ¶¶ 9–10.) Following the surgery, Bilik’s surgeon advised him

to return for a follow-up examination to ensure that the entire cyst had been removed. (Id. ¶ 11.)

At the time of his scheduled follow-up examination, Bilik was incarcerated at Menard. (Id. ¶ 12.)




2
    The cranial vertex is the upper surface of the head.



                                                           2
Due to a lock-down at Menard, Bilik missed the follow-up examination, which was never

rescheduled. (Id. ¶¶ 12, 69.)

        Ultimately, the cyst did in fact grow back during Bilik’s time at Menard. (Id. ¶ 13.) As a

result, Bilik experienced intense headaches that painkillers did not sufficiently alleviate. (Id.)

Moreover, the pain caused by the cyst was so great that it kept Bilik largely confined to his cell.

(Id. ¶ 14.) Bilik submitted several grievances to both his counselor and a grievance officer. (Id.

¶ 62.) Yet he received no medical assistance in response to the grievances. (Id. ¶ 63.) Instead,

Fedderke, a sergeant at Menard, came to Bilik’s cell to demand that he stop filing grievances. (Id.

¶¶ 43, 63–64.) That message was delivered at the behest of Defendant Jacqueline Lashbrook, a

major at Menard who had primary responsibility for the area in which Bilik was incarcerated. (Id.

¶¶ 40–41, 44, 63–64.) Moreover, to drive the message home, Fedderke tossed Bilik’s belongings

around his cell. (Id. ¶ 64.)

        In his TAC, Bilik claims that prison officials and staff at Stateville and Menard were

deliberately indifferent to his medical needs in violation of the Eighth and Fourteenth

Amendments to the United States Constitution. In Count I, Bilik brings a deliberate indifference

claim related to the MRSA infection he suffered at Stateville. (Id. ¶¶ 53–58.) He names as

Defendants numerous Stateville correctional officers (“Stateville COs”) and nurses (“Stateville

Nurses”) who he alleges knew of his MRSA infection but nonetheless ignored his pleas for

medical assistance. In addition, he also names Stateville’s Warden, Marcus Hardy, as a

Defendant. Count II asserts a deliberate indifference claim concerning the cranial cyst Bilik

contends was not adequately treated during his time at Menard. (Id. ¶¶ 59–72.) That count names

as Defendants Fedderke, Lashbrook, and Menard’s Warden, Kim Butler. Finally, Count IV3 is

3
  There are only three counts in the TAC. Count IV appears to have been mislabeled, as it is listed as the
third and final count in the TAC.


                                                     3
another deliberate indifference claim, this one brought against Robert Shearing, a medical doctor

working at Menard who Bilik alleges failed to arrange for a follow-up examination of his cyst.4

(Id. ¶¶ 73–78.)

                                               DISCUSSION

          To survive a Rule 12(b)(6) motion, “a complaint must contain sufficient factual matter,

accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556

U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). This

pleading standard does not necessarily require a complaint to contain detailed factual

allegations. Twombly, 550 U.S. at 555. Rather, “[a] claim has facial plausibility when the plaintiff

pleads factual content that allows the court to draw the reasonable inference that the defendant is

liable for the misconduct alleged.” Adams v. City of Indianapolis, 742 F.3d 720, 728 (7th Cir.

2014) (quoting Iqbal, 556 U.S. at 678).

          In each of the motions to dismiss (with the exception of Fedderke’s motion), Defendants

contend that Bilik does not plead sufficient facts in support of his deliberate indifference claims.

Specifically, they claim that Bilik’s allegations fail to demonstrate that they were personally

involved in the purported constitutional deprivation and that they acted with a sufficiently

culpable state of mind. Moreover, in the individual motions to dismiss, Keagle, Drop, Raheem,

and Fedderke argue that the claims against them were brought after the running of the statute of

limitations. The Court begins by addressing the statute of limitations defense and then addresses

whether Bilik successfully states claims against Defendants.




4
    Shearing has opted to answer the TAC instead of filing a motion to dismiss. (See Dkt. No. 224.)



                                                      4
       I.      Statute of Limitations

               A.      Keagle, Drop, and Raheem

       Although Keagle, Drop, and Raheem each filed their own motion to dismiss, all three

motions are basically identical in substance. Their motions primarily contend that the claims

against them must be dismissed as untimely because they were not named in the lawsuit until after

the running of the statute of limitations.

       The statute of limitations provides an affirmative defense to constitutional tort claims.

E.g., United States v. N. Tr. Co., 372 F.3d 886, 888 (7th Cir. 2004). Generally, a complaint need

not state all facts necessary to overcome an affirmative defense, which is why it is “irregular to

dismiss a claim as untimely under Rule 12(b)(6).” Hollander v. Brown, 457 F.3d 688, 691 n.1 (7th

Cir. 2006) (internal quotation marks omitted). Dismissal on statute of limitations grounds at the

pleading stage may be warranted, however, when a plaintiff pleads facts that effectively establish

the defense. Id.

       The statute of limitations for a § 1983 claim is “governed by the personal injury laws of

the state” in which the injury occurred. Hileman v. Maze, 367 F.3d 694, 696 (7th Cir. 2004). In

the present case, the injury occurred in Illinois, so the statute of limitations is two years. See 735

ILCS 5/13-202. For deliberate indifference claims in which a prisoner contends that the

defendants refused to treat his medical condition, every day the defendants “prolong[] [the

prisoner’s] agony by not treating his painful condition mark[s] a fresh infliction of punishment

that cause[s] the statute of limitations to start running anew.” Heard v. Sheahan, 253 F.3d 316,

318 (7th Cir. 2001). Where the refusal continues for the entirety of the prisoner’s incarceration,

the statute of limitations accrues only when the prisoner is no longer in the defendants’ custody




                                                  5
and they can no longer do anything about his condition. Devbrow v. Kalu, 705 F.3d 765, 770 (7th

Cir. 2013).

       Here, the statute of limitations began running when Bilik was transferred out of Stateville

on June 16, 2010. (TAC ¶¶ 7, 18.) And while Bilik filed his original complaint on June 11, 2012,

that complaint did not name Keagle, Drop, or Raheem. (See Dkt. No. 1.) Instead it named as

Defendants only Hardy, the Illinois Department of Corrections, Wexford Healthcare, Stateville,

and a medical doctor at Stateville. (Id.) Later, Bilik amended his complaint to include two

unknown “John” and “Jane Doe” Defendants identified as Stateville medical technicians and two

unknown Defendants identified as Stateville paramedics. (First Am. Compl. (“FAC”), Dkt. No.

9.) But the FAC was not filed until August 9, 2012, which was after the statute of limitations had

run. Keagle, Drop, and Raheem were not formally named as Defendants until Bilik filed a second

amended complaint (“SAC”) on May 13, 2016. (Dkt. No. 87.)

       Bilik nonetheless argues that he should be permitted to proceed on his claims because the

TAC relates back to the timely-filed original complaint. Under Federal Rule of Civil Procedure

15(c)(1), an amended pleading that names or substitutes a new defendant may relate back to the

timely-filed pleading so long as certain conditions are met. As relevant here, relation back will

only be appropriate where the party to be brought in by the amendment “received such notice of

the action that it will not be prejudiced in defending on the merits” and “knew or should have

known that the action would have been brought against it, but for a mistake concerning the proper

party’s identity.” Fed. R. Civ. P. 15(c)(1)(C). In particular, the Court must determine whether

Bilik’s failure to name Keagle, Drop, and Raheem in the timely-filed original complaint was a

result of a mistake, thereby allowing the TAC to relate back to the original complaint.




                                                 6
       In the original complaint, Bilik named no member of Stateville’s medical staff as a

Defendant other than a single physician. But Bilik did name as a Defendant “Wexford

Healthcare,” which referred to Wexford Health Services, Inc. (“Wexford”), a contractor that

provides healthcare services to Illinois Department of Corrections inmates. In his TAC, Bilik

alleges that the Stateville Nurses, including Keagle, Drop, and Raheem, are Wexford employees.

(TAC ¶ 30.) For Rule 15(c) purposes, where a plaintiff believes suing an institutional defendant

like Wexford is sufficient to state a claim against its employees or agents, he has made a legal

mistake supplying grounds for the relation back of a subsequent pleading to an earlier one.

Jackson v. Kotter, 541 F.3d 688, 696 (7th Cir. 2008) (“We have explained that a legal mistake

concerning whether to sue an institutional or individual defendant brings the amendment within

the purview of Rule 15.” (internal quotation marks omitted)).

       Relation back is appropriate here because Bilik mistakenly named Wexford as a

Defendant in the original complaint thinking that suing it would be sufficient to state claims

related to the Stateville Nurses’ conduct. See Gaines v. Burns, No. 18-cv-5117, 2019 WL

4261189, at *4 (N.D. Ill. Sept. 9, 2019) (“[A]ccording to Plaintiff, he simply believed that suing

[the prison’s healthcare contractor] was sufficient. . . . The Court therefore concludes that Plaintiff

made a mistake as contemplated by Rule 15.”) Indeed, after the Court advised Bilik of his

potential mistake during the course of its review pursuant to 28 U.S.C. § 1915A (see Dkt. No. 7),

Bilik promptly filed the FAC, this time naming as John and Jane Doe Defendants two Stateville

medical technicians and two Stateville paramedics. For that reason, the claims against the

unknown medical Defendants in the FAC relate back to the original complaint.

        The question then becomes whether the SAC—the first pleading explicitly naming

Keagle, Drop, and Raheem—also relates back to the original complaint. Specifically, the Court




                                                  7
must determine whether Bilik’s lack of knowledge as to the true identities of the unknown

Defendants named in the FAC was a mistake within the purview of Rule 15 that Bilik remedied in

the SAC. At one time, this was a straightforward issue, as the Seventh Circuit has repeatedly held

that “relation back on the grounds of mistake concerning the identity of the proper party does not

apply where the plaintiff simply lacks knowledge of the proper defendant.” Hall v. Norfolk S. Ry.

Co., 469 F.3d 590, 596 (7th Cir. 2006) (internal quotation marks omitted). Put differently, where

“a plaintiff names a fictitious defendant like ‘John Doe’ because he does not know who harmed

him . . . he has not made a ‘mistake’ concerning ‘identity’ within the meaning of” Rule 15(c). Id.

        However, the Supreme Court’s decision in Krupski v. Costa Crociere S.p.A., 560 U.S. 538

(2010), has caused many courts in this District to question the continuing viability of the Hall

precedent. In Krupski, the Supreme Court held that the Rule 15(c) inquiry focuses on “what the

prospective defendant knew or should have known . . . not what the plaintiff knew or should have

known at the time of filing [his] original complaint.” Id. at 548 (emphasis in original). Krupski

was not a John Doe case and the Seventh Circuit has never squarely addressed the impact of

Krupski on the traditional John Doe rule addressed in Hall. Thus, many courts have continued to

apply Hall in the John Doe context. Haroon v. Talbott, No. 16-cv-04720, 2017 WL 4280980, at

*6 (N.D. Ill. Sept. 27, 2017) (listing cases). Nonetheless, the recent trend in this District is for

courts to apply Krupski to such cases. E.g., Haroon, 2017 WL 4280980, at *6; Ryan v. City of

Chicago, No. 15 C 9762, 2016 WL 6582570, at *2 (N.D. Ill. Nov. 7, 2016)5; White v. City of

Chicago, No. 14 cv 3720, 2016 WL 4270152, at *18 (N.D. Ill. Aug. 15, 2016). Those courts


5
  Notably, the Ryan court acknowledged that it previously applied Hall’s John Doe rule post-Krupski.
Ryan, 2016 WL 6582570, at *2 n.4. Nonetheless, in recognition of the increasing weight of authority
recognizing “a doctrinal change in the law of relation back occasioned by Krupski even as applied in the
John Doe context,” the district court decided against continuing to adhere to the Hall rule. Id. at *2
(internal quotation marks omitted).



                                                    8
generally have reasoned that “Krupski signaled a fundamental shift in relation-back analysis from

a plaintiff focused inquiry to a defendant-focused one.” Haroon, 2017 WL 4280980, at *7. Even

in the John Doe context, the proper focus of the Rule 15(c) inquiry is not “whether the plaintiff

knew or should have known the identity of the potential defendant,” but “whether the potential

defendant knew or should have known during the Rule 4(m) period that it would have been

named as a defendant but for an error.” Id. (internal quotation marks omitted). Accordingly, the

analysis “applies whether the plaintiff sues the wrong defendant because of a misunderstanding or

sues a fictitious defendant because of a lack of knowledge.” Id. This Court finds the analysis in

these recent cases persuasive and therefore concludes that “the traditional John Doe rule should

not be applied to prevent relation back if a plaintiff seeks to determine the identity of the John

Doe defendant[s] before the statute of limitations expires but is unable to do so.” White, 2016 WL

4270152, at *20.

       Notably, Keagle, Drop, and Raheem do not contend that Hall’s traditional John Doe rule

should apply or otherwise argue against a defendant-focused Rule 15(c) analysis. Instead, they

argue that the FAC failed to give adequate notice to them such that they knew or should have

known that Bilik intended to bring his claim against them by naming John and Jane Doe Stateville

medical staff Defendants. In particular, they claim that Bilik describes each John and Jane Doe

with particularity by including their place of employment and job title. And while Bilik identifies

two unknown Defendants as paramedics at Stateville, Keagle, Drop, and Raheem emphasize that

he does not identify a single John or Jane Doe as a Stateville nurse. Moreover, while he names

multiple female nurses in the TAC, the FAC names only a single female paramedic.

       The Court declines to rule as a matter of law at the pleading stage that the FAC provided

Keagle, Drop, and Raheem insufficient notice. What a Defendant knew or should have known and




                                                  9
when they knew it is generally an issue for summary judgment. See, e.g., Williams v. City of

Chicago, No. 14 C 6959, 2017 WL 1545772, at *3 (N.D. Ill. Apr. 28, 2017) (“The Court must

await a more developed record, which will reveal what the defendants knew or should have

known and when they knew it, before ruling on the statute of limitations issues defendants have

raised in their response briefs.” (internal quotation marks and citations omitted)); Ryan, 2016 WL

6582570, at *2 (same). Here, the allegations in the FAC pertaining to the John and Jane Doe

Defendants are sufficient to survive a motion to dismiss. While no John or Jane Doe was

identified as a Stateville nurse, it is unreasonable to require Bilik to have perfect knowledge of job

titles. The FAC identifies not only unknown Stateville paramedic Defendants, but also unknown

Stateville medical technician Defendants. Each position is similar enough to a nurse that it is

conceivable that Bilik simply made a mistake concerning job titles. Moreover, further

development of the factual record could reveal that Stateville does not employ paramedics or

medical technicians and thus it should have been reasonably clear that the John and Jane Does

referred to nurses rather than paramedics or medical technicians. Consequently, there is no basis

to dismiss Keagle, Drop, or Raheem at this stage on statute of limitations grounds.

                B.       Fedderke

        Fedderke also moves to dismiss the claims against him on statute of limitations grounds.

The statute of limitations for the claim against Fedderke began to run when Bilik was released

from custody at Menard in the late fall of 2015.6 (TAC ¶ 19.) And because Fedderke claims he


6
  Fedderke claims in his motion to dismiss that Bilik left Menard on February 3, 2016. (Fedderke’s Mem.
in Supp. of Mot. to Dismiss at 4, Dkt. No. 227.) In his response, Bilik agrees that he was released from
Menard on February 3, 2016. (Pl.’s Consolidated Opp’n to Keagle, Drop, Raheem, and Fedderke’s Mot. to
Dismiss at 6, Dkt. No. 236.) However, the exact release date was not pleaded in the TAC and the Court
declines to convert Fedderke’s motion into one for summary judgment by considering facts from outside
the TAC. Therefore, the Court uses late fall 2015 as Bilik’s relevant release date. Ultimately, the exact date
is immaterial as Bilik’s claim against Fedderke would be timely no matter which date is used.



                                                     10
was not named as a Defendant until the TAC was filed on November 22, 2018, the claim against

him is untimely. However, Fedderke is incorrect in stating that he was first named as a Defendant

in the TAC. Rather, the SAC names “Sergeant Federke” as a Defendant and was timely filed on

May 13, 2016. (SAC ¶¶ 1, 18.) While the SAC appears to misspell Fedderke’s last name and fails

to provide a first name, that is simply the kind of “mistake” that indisputably falls within the

ambit of Rule 15(c). For that reason, the claim against Fedderke is timely. Moreover, since

Fedderke does not move to dismiss on any other ground besides the running of the statute of

limitations, his motion to dismiss is denied.

       II.     Sufficiency of the Allegations

               A.      Stateville Nurses and Stateville COs

       In addition to arguing for dismissal based on the running of the statute of limitations,

Keagle, Drop, and Raheem also contend that the TAC fails to state a claim against them.

Similarly, the consolidated motion to dismiss contends that the TAC fails to state claims against

the remaining Stateville Nurses and the Stateville COs. Given the substantive overlap in the

arguments for dismissal as to these Defendants, the Court considers them together in determining

whether the TAC successfully states a claim.

       To state a claim for deliberate indifference to a prisoner’s medical needs, a plaintiff must

establish that he suffered “an objectively serious medical condition” and “an official’s deliberate

indifference to that condition.” Arnett v. Webster, 658 F.3d 742, 750 (7th Cir. 2011). No

Defendant in this case contests that Bilik’s MRSA was an objectively-serious medical condition.

Instead, they simply claim that the allegations fail to show that either the Stateville Nurses or the

Stateville COs were deliberately indifferent to Bilik’s medical needs.




                                                 11
       Deliberate indifference is established where a plaintiff shows that the defendant “acted

with a sufficiently culpable state of mind.” Id. at 751 (internal quotation marks omitted). “A

prison official acts with a sufficiently culpable state of mind when he knows of a substantial risk

of harm to an inmate and either acts or fails to act in disregard of that risk.” Id. “The deliberate

indifference standard reflects a mental state somewhere between the culpability poles of

negligence and purpose, and is thus properly equated with reckless disregard.” Perez v. Fenoglio,

792 F.3d 768, 777 (7th Cir. 2015).

       The TAC’s allegations concerning the Stateville Nurses and Stateville COs are the same.

Both groups of Defendants allegedly covered at least one eight-hour shift on Bilik’s cell tier at

Stateville. (TAC ¶¶ 25, 31.) Moreover, both groups’ job duties entailed personally checking in on

Bilik. (Id. ¶¶ 26, 32.) And Bilik alleges that he called out to each and every Stateville Nurse and

Stateville CO, pleading for help. (Id. ¶¶ 6, 55.) It should have been obvious that Bilik was dealing

with a serious medical condition, given that the MRSA infection caused severe and plainly visible

swelling on his face. (Id. ¶¶ 5, 56.) Nonetheless, his pleas were ignored and he received no

treatment whatsoever until after he was transferred out of Stateville. (Id. ¶¶ 7, 58.) In short, Bilik

alleges that he was suffering a serious medical condition that was obvious to anyone who saw

him. Despite each Stateville Nurse and Stateville CO seeing the swelling on Bilik’s face and

hearing his pleas for help, they ignored him.

       This is not a case where the Stateville Nurses are alleged to have provided insufficient

medical care. See McGee v. Adams, 721 F.3d 474, 481 (7th Cir. 2013) (“Deliberate indifference is

not medical malpractice . . . .” (internal quotation marks omitted)). Nor is this a case where Bilik

was under the care of medical professionals such that the Stateville COs could rely upon those

professionals’ treatment decisions and judgment. See Bond v. Aguinaldo, 228 F. Supp. 2d 918,




                                                  12
920 (N.D. Ill. 2002) (“Except in the unusual case where it would be evident to a layperson that a

prisoner is receiving inadequate or inappropriate treatment, prison officials may reasonably rely

on the judgment of medical professionals.”). Rather, Bilik claims that he received no care

whatsoever. And because “it is well settled that providing no medical care in the face of a serious

health risk constitutes deliberate indifference,” Ortiz v. City of Chicago, 656 F.3d 523, 538 (7th

Cir. 2011), Bilik has stated a claim against the Stateville Nurses and the Stateville COs.

               B.      Hardy

       Bilik also contends that Hardy, Stateville’s Warden, was deliberately indifferent to his

MRSA infection. Unlike the Stateville Nurses and Stateville COs, Bilik does not allege that Hardy

personally heard his pleas for help or saw the swelling on his face. Instead, Bilik simply alleges

that Hardy knew or should have known of Bilik’s medical condition “based on reports from

[Hardy’s] staff and on Plaintiff’s grievances or attempts at grievances.” (TAC ¶ 57.)

       To state a deliberate indifference claim against a prison supervisor, “a § 1983 plaintiff may

not rely on a theory of respondeat superior.” Perez, 792 F.3d at 781. Rather, the plaintiff must

“allege that the defendant, through his or her own conduct, has violated the Constitution.” Id.

“[A]n official satisfies the personal responsibility requirement . . . if the conduct causing the

constitutional deprivation occurs at his direction or with his knowledge and consent.” Arnett, 658

F.3d at 757 (internal quotation marks omitted). Put differently, “deliberate indifference may be

found where an official knows about unconstitutional conduct and facilitates, approves, condones,

or turns a blind eye to it.” Perez, 792 F.3d at 781 (internal quotation marks omitted).

       Bilik claims that Hardy was personally involved based on his receipt of Bilik’s grievances

and reports from staff. Indeed, “[a]n inmate’s correspondence to a prison administrator

may . . . establish a basis for personal liability under § 1983 where that correspondence provides




                                                  13
sufficient knowledge of a constitutional deprivation.” Perez, 792 F.3d at 781–82. But “[m]ere

receipt of grievances from a prisoner is insufficient to establish that a prison warden was

personally involved in any deficient medical care provided to the prisoner.” McDowell v. Pfister,

No. 13 C 3375, 2017 WL 359199, at *2 (N.D. Ill. Jan. 23, 2017). Rather, the “plaintiff must

demonstrate that the communication, in its content and manner of transmission, gave the prison

official sufficient notice to alert him or her to an excessive risk to inmate health or safety.” Arnett,

658 F.3d at 755 (internal quotation marks omitted).

       Bilik fails to plead sufficient facts regarding his grievances and the staff reports to survive

Hardy’s motion to dismiss. He does not even allege facts showing that grievances were sent to

Hardy or Hardy otherwise received them. Nor does he provide any details as to the content of

staff reports to show that they gave Hardy sufficient notice of Bilik’s medical condition.

Consequently, Bilik fails to state a claim against Hardy. See Hardy v. Wexford Health Sources,

Inc., No. 12 C 6554, 2015 WL 1593597, at *8 (N.D. Ill. Apr. 2, 2015) (dismissing claim against

warden where the plaintiff failed to allege the content of the grievances sent to the warden).

               C.      Lashbrook

       Also in the TAC, Bilik claims to have suffered from a large, painful cranial cyst for which

he was denied treatment while incarcerated at Menard. Lashbrook was one of the Defendants

named in Bilik’s claim related to his cyst. As a major at Menard, Lashbrook “had primary

responsibility for the minimum-security area of Menard in which Bilik was housed, including, but

not limited to, receiving inmate grievance reports.” (TAC ¶ 41.) Once again, no Defendant argues

that Bilik’s cyst did not amount to an objectively serious medical condition. Instead, Lashbrook

contends that the TAC fails to allege her personal involvement beyond responding to Bilik’s

grievances.




                                                  14
       The Court disagrees. According to the TAC, Bilik filed grievances related to his cyst

which were received by Lashbrook. (TAC ¶¶ 41, 61–63.) Instead of considering Bilik’s health

concerns, Lashbrook sent Fedderke to shake down Bilik’s cell and deliver a message to “stop

filing grievances.” (Id. ¶¶ 63–66.) These allegations, if true, would show that Lashbrook did not

just ignore Bilik’s requests for medical attention, but actively discouraged Bilik from seeking

appropriate medical care. By ordering a subordinate to harass Bilik in response to his medical

issues, Lashbrook evinced a sufficiently culpable state of mind. Thus, Bilik has successfully

stated a claim against Lashbrook.

               D.      Butler

       Finally, Bilik seeks to hold Menard’s warden, Butler, responsible for deliberate

indifference to his cranial cyst. However, Bilik’s allegations as to Butler fail to state a claim

because Bilik has not plausibly alleged that his grievances gave Butler sufficient notice of any

Eighth Amendment violation. He simply alleges that he complained about pain from the cranial

cyst. But he does not state that he complained in those grievances that he was being denied

appropriate medical care or that he was in fact discouraged by Lashbrook and Fedderke from even

filing grievances concerning his pain.

       To state a claim against Butler, Bilik’s allegations must support a reasonable inference that

Butler knew Bilik was not receiving treatment for his cyst, not just that she knew about his

medical condition. See Young v. Wexford Health Sources, No. 10 C 8220, 2012 WL 621358, at *5

(N.D. Ill. Feb. 14, 2012) (“Though a prison official has no substantive constitutional duty to

respond to grievances, he or she does have a duty to prevent and remedy known constitutional

violations within [her] supervision and control.”); see also Neely v. Randle, No. 12 C 2231, 2013

WL 3321451, at *3 (N.D. Ill. June 29, 2013) (dismissing claim against warden where the plaintiff




                                                  15
alleged “no actual involvement by the warden[] in his medical care other than by dealing with, or

allegedly ignoring, his grievances”). For that reason, Bilik’s claim against Butler is dismissed.


                                          CONCLUSION

       For the foregoing reasons, Keagle, Drop, Raheem, and Fedderke’s motions to dismiss

(Dkt. Nos. 194, 205, 217, 225) are denied. The consolidated motion to dismiss (Dkt. No. 210) is

granted as to Hardy and Butler; the claims against them are dismissed. The consolidated motion is

denied as to the Stateville Nurses, the Stateville COs, and Lashbrook.


                                                      ENTERED:



Dated: September 27, 2019                             __________________________
                                                      Andrea R. Wood
                                                      United States District Judge




                                                16
